Pursuant to Ind. Appellate Rule
65(D), this Memorandum Decision
shall not be regarded as precedent
or cited before any court except for
                                                           FILED
                                                         Jan 25 2012, 8:52 am
the purpose of establishing the
defense of res judicata, collateral                             CLERK
estoppel, or the law of the case.                             of the supreme court,
                                                              court of appeals and
                                                                     tax court




ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

C. ROBERT RITTMAN                              GREGORY F. ZOELLER
Grant County Public Defender                   Attorney General of Indiana
Marion, Indiana
                                               RYAN D. JOHANNINGSMEIER
                                               Deputy Attorney General
                                               Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

JAMES ROBY,                                    )
                                               )
      Appellant-Defendant,                     )
                                               )
             vs.                               )      No. 27A05-1106-CR-302
                                               )
STATE OF INDIANA,                              )
                                               )
      Appellee-Plaintiff.                      )


                    APPEAL FROM THE GRANT SUPERIOR COURT
                   The Honorable Dana J. Kenworthy, Judge Pro Tempore
                             Cause No. 27D02-1101-FB-19


                                  JANUARY 25, 2012

              MEMORANDUM DECISION - NOT FOR PUBLICATION

BARTEAU, Senior Judge
                              STATEMENT OF THE CASE

       James Roby appeals his conviction for Class D felony possession of cocaine. Ind.

Code § 35-48-4-6(a) (2006). We affirm.

                                         ISSUE

       Roby raises one issue, which we restate as: whether the trial court erred by

admitting evidence obtained during the execution of a search warrant.

                         FACTS AND PROCEDURAL HISTORY

       In January 2011, Detective Mark Stefanatos, an officer of the Marion Police

Department assigned to the JEAN Team Drug Task Force, received a call from dispatch

that an anonymous caller had reported heavy traffic at 209 North Hill Street. Detective

Stefanatos had dealt with the tenant of that residence, Rebecca Riddle, a number of times

due to her use of illegal drugs.

       Detective Stefanatos and two other detectives from the task force parked near the

residence and conducted surveillance. Within a few minutes, a dark vehicle pulled up in

front of the residence. A man, later identified as Roby, exited the residence and went to

the passenger side of the vehicle. Roby reached into the vehicle, reached back out, and

put his hand into his pocket. He then went back inside the residence, and the vehicle

drove off. The vehicle was at the residence for a minute or less. Detective Stefanatos

believed these actions to be consistent with a drug transaction. When he observed the

vehicle commit a traffic infraction, he called for a marked car.        A canine officer

conducted a traffic stop. The canine alerted by the driver’s side, but no cocaine was

found in the vehicle.

                                           2
       Detective Stefanatos went back to the residence to conduct a “knock and talk.”

When he knocked on the door, Roby answered. Detective Stefanatos was let inside the

residence. Tr. pp. 81, 216. Upon walking inside the residence, Detective Stefanatos saw

underneath a glass coffee table a digital scale, which is commonly used to weigh and

package drugs for sale, with a white powdery residue on it. He also saw a razor blade,

which is commonly used to cut crack cocaine, and a push rod, which is commonly used

in smoking crack cocaine. At that point, he asked for consent to search, but Roby and

Riddle both declined. Detective Stefanatos removed the digital scale and field-tested the

white substance, which tested presumptively positive for cocaine base. Based on his

observations, Detective Stefanatos obtained a warrant to search the residence, Roby, and

Riddle. The detective who searched Roby found four plastic baggies containing crack

cocaine in his right front pocket.

       The State charged Roby with Class B felony dealing in cocaine. Ind. Code § 35-

48-4-1(a)(2) (2006). Roby filed a motion to suppress the plastic baggies of crack cocaine

found on his person and the evidence found in the residence. The trial court denied the

motion after a hearing. Roby was tried by a jury, who returned a verdict of not guilty of

Class B felony dealing in cocaine but guilty of the lesser included offense of Class D

felony possession of cocaine. The trial court sentenced Roby to three years with six

months suspended to probation. Roby now appeals.

                             DISCUSSION AND DECISION

       Roby contends that the trial court erred by admitting evidence obtained from his

person and the residence because the search warrant was not supported by probable

                                           3
cause. Although Roby originally challenged the admission of this evidence through a

motion to suppress, he appeals following a completed trial. He thus properly frames the

issue on appeal as whether the trial court erred by admitting the challenged evidence at

trial. See Collins v. State, 822 N.E.2d 214, 218 (Ind. Ct. App. 2005), trans. denied.

       Our standard of review of a trial court’s determination as to the admissibility of

evidence is for an abuse of discretion. Smith v. State, 754 N.E.2d 502, 504 (Ind. 2001).

We reverse only if a trial court’s decision is clearly against the logic and effect of the

facts and circumstances. Id. We do not reweigh the evidence, and we consider any

conflicting evidence in favor of the trial court’s ruling. Collins, 822 N.E.2d at 218.

However, we must also consider the uncontested evidence favorable to the defendant. Id.

Although a trial court’s determination of historical facts is entitled to deferential review,

we employ a de novo standard when reviewing the trial court’s ultimate determinations

of reasonable suspicion and probable cause. Myers v. State, 839 N.E.2d 1146, 1150 (Ind.

2005) (citing Ornelas v. United States, 517 U.S. 690, 695-99, 116 S. Ct. 1657, 134 L. Ed.

2d 911 (1996)).

       When deciding whether to issue a search warrant, a magistrate must make a

practical, common-sense decision whether, given all the circumstances set forth in the

affidavit, there is a fair probability that contraband or evidence of a crime will be found

in a particular place. Jackson v. State, 908 N.E.2d 1140, 1142 (Ind. 2009). The duty of

the reviewing court is to determine whether the magistrate had a substantial basis for

concluding that probable cause existed. Id. A substantial basis requires the reviewing

court to focus on whether reasonable inferences drawn from the totality of the evidence

                                             4
support the determination of probable cause. Id. Although we review de novo the trial

court’s substantial basis determination, we nonetheless afford significant deference to the

magistrate’s determination when focusing on whether reasonable inferences drawn from

the totality of the evidence support that determination. Id.

       Here, Detective Stefanatos set up surveillance at 209 North Hill Street based on an

anonymous tip that there was heavy traffic at that location. Within minutes, a vehicle

drove up to the residence and Roby walked out of the residence. Roby reached into the

passenger side of the vehicle, reached back out, and put his hand in his pocket. The

vehicle drove away, and Roby went back into the residence. When the vehicle was

stopped, a canine alerted by the driver’s side but no cocaine was found. Detective

Stefanatos went back to the residence and knocked on the door. Roby answered the door

and let him in. Detective Stefanatos saw a digital scale with white residue, a razor blade,

and a push rod. The white residue on the scale tested presumptively positive for cocaine

base. Reasonable inferences drawn from these observations provide a substantial basis

for concluding that probable cause existed.

       Despite this clear evidence, Roby argues that Detective Stefanatos barged into the

residence without permission. This assertion amounts to an invitation to reweigh the

evidence, which we will not do. The evidence most favorable to the verdict shows that

Detective Stefanatos knocked on the door, and Roby let him into the residence.

       Roby further argues that Detective Stefanatos illegally seized the digital scale and

thus the scale and presumptive test results of the residue found on the scale cannot

support a finding of probable cause. This argument also fails. The plain view doctrine

                                              5
allows a police officer to seize items of readily apparent criminality when he

inadvertently discovers them while rightfully occupying a particular location. Jones v.

State, 783 N.E.2d 1132, 1137 (Ind. 2003). Here, Detective Stefanatos knocked on the

door after receiving an anonymous tip of heavy traffic and observing Roby participate in

actions consistent with a drug transaction. See Hardister v. State, 849 N.E.2d 563, 570

(Ind. 2006) (“An anonymous tip is not a basis for either reasonable suspicion or probable

cause, but it is sufficient to make inquiries which the occupants are free to decline to

answer if they so choose.”). Roby answered the door and let Detective Stefanatos in the

residence. Detective Stefanatos therefore had a right to be in the residence when he saw

the digital scale with white residue, the razor blade, and the push rod in plain view.

Further, the discovery of these items was inadvertent as Detective Stefanatos was at the

residence not to search for evidence but to ask questions. See Warner v. State, 773

N.E.2d 239, 245 (Ind. 2002) (holding that seizure of blood-stained gauze fell within plain

view exception where officers saw gauze from lawful vantage point while they were

legitimately on the premises to question defendant as part of murder investigation). The

seizure of the scale was not illegal, and the scale and the presumptive test results could

therefore be used to support a finding of probable cause.

       There was a substantial basis to conclude that probable cause existed.          We

therefore conclude that the trial court did not err by admitting the evidence obtained as a

result of the search warrant.

                                     CONCLUSION

       For the reasons stated above, we affirm Roby’s conviction.

                                            6
      Affirmed.

CRONE, J., and BROWN, J., concur.




                                    7